Citation Nr: 1031911	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  08-13 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 
1969 to February 1970.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2007 rating 
decision by the Detroit, Michigan Department of Veterans Affairs 
(VA) Regional Office (RO).  In September 2009, a Travel Board 
hearing was held before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing is associated with the 
claims file.


FINDING OF FACT

The Veteran's service-connected disabilities (which include 
shrapnel wounds to the right buttock, rated 40 percent; shrapnel 
wounds to the left buttock, rated 30 percent; shrapnel wounds to 
right forearm, right and left leg; tinnitus, bilateral knee 
degenerative joint disease (DJD), bilateral hip DJD all rated 10 
percent each; and defective hearing, bilateral eardrum 
perforation, scars and residuals of powder burns to chest wall, 
left arm and left forearm, each rated noncompensable; rated 80 
percent combined) are reasonably shown to be of such nature and 
severity as to preclude him from participating in any regular 
substantially gainful employment. 


CONCLUSION OF LAW

The schedular requirements for TDIU are met, and a TDIU rating is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

      I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case; 
however, because the benefit sought is being granted, there is no 
reason to belabor the impact of the VCAA in this matter.

      II. Legal Criteria

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient in 
certain instances related to medical matters.  Specifically, the 
Federal Circuit commented that such instances include 
establishing a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later  
diagnosis by a medical professional.  Id.  

VA will grant a total evaluation for compensation purposes based 
on unemployability when the evidence shows that, by reason of 
service-connected disabilities, the veteran is precluded from 
obtaining or maintaining any gainful employment consistent with 
the veteran's education and occupational experience.  If there is 
only one such disability, it must be rated at 60 percent or more, 
and if there are two or more disabilities, there shall be at 
least one disability rated at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (a). 

"Substantially gainful employment" is that employment "which is 
ordinarily followed by the non-disabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the veteran resides."  Moore v.  Derwinski, 1 
Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. 
§ 4.16(a), "Marginal employment shall not be considered 
substantially gainful employment."

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).  Neither nonservice-connected disabilities nor 
advancing age may be considered in the determination.  38 C.F.R. 
§§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

      III. Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that VA must review the entire record, but does not have 
to discuss each piece of evidence).  Hence, the Board will 
summarize the relevant evidence as appropriate, and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran's service connected disabilities are shrapnel wounds 
to the right buttock, rated 40 percent; shrapnel wounds to the 
left buttock, rated 30 percent; shrapnel wounds to right forearm, 
right and left leg; tinnitus, bilateral knee degenerative joint 
disease (DJD), bilateral hip DJD all rated 10 percent each; and 
defective hearing, bilateral eardrum perforation, scars and 
residuals of powder burns to chest wall, left arm and left 
forearm, each rated noncompensable, and the combined rating for 
his service-connected disabilities is 80 percent.  Thus, his 
disabilities meet the schedular requirements for TDIU, under 
38 C.F.R. § 4.16(a).

The Veteran has a high school education.  His past employment has 
mostly entailed that of a handyman/carpenter.  He is currently 
unemployed.

In an April 2007 statement the Veteran stated:

"I am not able to have gainful employment since the latter 
part of 2005.  The part-time employment is no longer 
available to me either.  There is too much pain involved in 
just dressing let alone working."
On November 2008 VA examination, the examiner indicated that the 
Veteran could possibly engage in sedentary employment.  The 
examiner however noted that Veteran's service connected 
disabilities significantly affects his occupational activities.  
The examiner stated that the Veteran should be on his feet no 
more than 25 percent of an 8 hour work day and no more than 2 
hours at a time.  Furthermore, he indicated that the Veteran 
should stay out of drafts; should not climb; or work in an 
occupation that requires prolonged bending, twisting, squatting, 
or remaining in any type of a cramped position for any period of 
time.  The examiner noted that the Veteran indicated that he was 
not employed because there was no work available.

During the September 2009 Travel Board hearing, the Veteran 
testified that his only employment has been that of a handyman 
(i.e., roofing, painting, carpentry, siding, etc.).  He 
reiterated that since filing his claim in April 2007 he was not 
able to even do a small project and that he was not able to even 
engage in part-time employment.  

As noted, the Veteran holds a combined 80 percent rating for 
service-connected disability.  See 38 C.F.R. §§ 4.25, 4.26.  This 
rating in and of itself suggests that the Veteran retains limited 
residual industrial capacity due to service-connected disability.  

The Veteran contends that his service-connected disabilities 
preclude him from obtaining and maintaining substantially gainful 
employment.  On review of the record, the Board finds such is 
reasonably shown.  The Board notes that the denial of TDIU in 
this case appears to have been based on the fact that the Veteran 
indicated that he was not working because there was no work 
available; and that his service connected disabilities did not 
render him unemployable (as he could possibly engage in sedentary 
employment).  

While the November 2008 VA examiner indicated that if the Veteran 
were to pursue employment, such would have to be at a mild 
exertional or sedentary level,  he also noted throughout the 
examination that the Veteran's service connected disabilities 
significantly affects his occupational activities.  Furthermore, 
the Veteran himself has indicated that he is unable to perform 
even the simplest of tasks due to increased pain, yet alone 
engaging in substantial gainful employment.  The Veteran is 
capable of opining how his increasing pain has had an effect on 
his occupational activities.

Addressing this matter in a practical manner, and considering the 
compensable service-connected impairments involving the Veteran's 
service-connected disabilities (to include upper and lower 
extremities), the Board resolves reasonable doubt in favor of the 
Veteran by finding that his service-connected disabilities have 
rendered him unable to secure or follow substantially gainful 
employment since the inception of the appeal.  38 U.S.C.A. 
§ 5107.  The claim of TDIU, therefore, is granted. 


ORDER

A TDIU rating is granted, subject to the regulations governing 
payment of monetary awards. 



____________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


